Citation Nr: 1436003	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-19 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Observer




ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to September 1969 and from January 1979 to May 1979.   He died in February 2008.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This matter was previously remanded by the Board in October 2011 for further development.  

The appellant testified at an April 2011 hearing before the undersigned Veterans Law Judge in St. Petersburg, Florida.  A transcript of the hearing is of record.

The Board notes that a VA medical opinion was obtained in this case in June 2014 from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901(a) (2013).  The appellant was provided a copy of this VA medical opinion in July 2014 and the appellant waived the 60-day period for response.  See 38 C.F.R. § 20.903(a) (2013); July 2014 Informal Hearing Presentation (IHP).  Also, a copy of a July 2014 email between the appellant and her representative is associated with the claims file.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.



FINDINGS OF FACT

1.  At the time of his death, the Veteran had the following service-connected disability: post-traumatic stress disorder (PTSD), rated 70 percent disabling.  The Veteran was also assigned a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

2.  The Veteran died in February 2008; the death certificate reflected that the immediate cause of death was respiratory failure and the underlying cause of death was pharyngeal cancer.  Medical statements of record have specified that the Veteran was diagnosed with squamous cell carcinoma of the tongue and that this is what he died from.  

3.  The Veteran is presumed to have been exposed to herbicides during his Vietnam service; however, his cause of death is not subject to presumptive service connection based on such exposure; there is no direct link between the Veteran's squamous cell carcinoma of the tongue and his presumed in-service herbicide exposure or to service; and the Veteran's squamous cell carcinoma of the tongue first manifested many years after service.


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 1310 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist claimants in the claims process.

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, the notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds sub nom. Hupp v. Shinseki, No. 2008-7059, 2009 WL 1386056 (Fed. Cir. May 19, 2009).

The appellant was provided notice as to the second and third requirements in an April 2008 letter.  The Board acknowledges that this letter did not satisfy the first requirement of informing the appellant of the conditions that the Veteran was service connected for at time of his death.  The April 2009 Statement of the Case, however, noted that the Veteran was service connected for PTSD and the October 2011 Board remand noted that the Veteran was service connected for PTSD and had been assigned a TDIU.  Subsequent to this notice, the case was readjudicated in an August 2012 Supplemental Statement of the Case.  The appellant has not asserted any prejudice with regard to the notice provided and acknowledged that the Veteran was service-connected for PTSD in a May 2008 statement.  As the appellant was notified of the condition that the Veteran was service connected for at time of his death and the case was subsequently readjudicated, there is no prejudice to the appellant and VA's duty to notify has been satisfied.

With regard to the duty to assist, the Veteran's service treatment records (STRs) were previously associated with the Veteran's claims file, recent VA treatment records were obtained, a VA medical opinion was obtained in November 2011 and an additional medical opinion was obtained from a specialist with the VHA in June 2014.  The Board finds the November 2011 and June 2014 VA medical opinions to be thorough, complete and a sufficient bases upon which to reach a decision on the appellant's claim.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).   Additionally, at the April 2011 Board hearing, the undersigned noted the current appellate issue at the beginning of the hearing and suggested missing evidence.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  Further, the Board finds that there was substantial compliance with the October 2011 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.

II. Service Connection for Cause of the Veteran's Death

Legal Criteria

To establish that a Veteran died from a service related disability, i.e., service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service was either a principal or contributory cause of death.  38 C.F.R. § 3.312 (2013).

For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2013).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  In this regard, it is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2013).

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the standards and criteria applicable to service connection claims generally are to be applied.  See 38 U.S.C.A. § 1310(a) (West 2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

If a chronic disease, such as a malignant tumor, becomes manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a), 1137 (West 2002); 38 C.F.R.       §§ 3.307, 3.309 (2013).  If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309 (2013); Walker v. Shinseki, 708 F.3d 1331 (2013).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b) (2013).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  

Analysis 

In this case, the Veteran's death certificate listed the immediate cause of death as respiratory failure and the underlying cause of death as pharyngeal cancer.  While the death certificate listed pharyngeal cancer as the cause of death, medical statements of record have specified that the Veteran was diagnosed with squamous cell carcinoma of the tongue (herein tongue cancer) and that this is what he died from.  See June 2014 VA Medical Opinion (referencing squamous cell carcinoma of the tongue), November 2011 VA Medical Opinion (stating that the Veteran "died of respiratory failure due to squamous cell cancer of the tongue"), June 2011 Letter from Dr. B.M.. (referencing squamous cell carcinoma of the tongue as what the Veteran died from), May 2011 Letter from Dr. J.W. (referencing tongue cancer).  

The Veteran was only service-connected for PTSD at the time of his death.  The appellant has not asserted that the Veteran's PTSD caused or contributed to the cause of death.

Instead, the appellant contends that the Veteran's tongue cancer, which caused the Veteran's death, is a result of the Veteran's in-service herbicide exposure.   The Veteran served in the Republic of Vietnam during the Vietnam Era and thus herbicide exposure during service is presumed.  See DD 214; 38 U.S.C.A. § 1116 (West Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

VA regulations provide that certain diseases associated with herbicide exposure in service may be presumed service connected, including respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcoma.  38 C.F.R. §§ 3.307, 3.309 (2013).  The National Academy of Sciences (NAS) concluded in 2010 and 2012 that there remains inadequate or insufficient evidence of an association between exposure to herbicides and cancers of the oral cavity (including lips and tongue) and pharynx (including tonsils).  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308-01 (Apr. 11, 2014); Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47924-01 (Aug. 10, 2012).

The November 2011 VA medical opinion specifically stated that "[t]he [V]eteran "did not die of a respiratory cancer (cancer of the lung, bronchus, larynx, or trachea)".  At the April 2011 Board hearing, the appellant stated that "[t]he type of cancer my husband had, based on what the doctor gave me, I did some research on, and they call it soft tissue".  The November 2011 VA medical opinion also specifically stated that the Veteran did not die of "a soft-tissue carcinoma".  The evidence of record indicates that the Veteran was diagnosed with and died as a result of tongue cancer, and was not diagnosed with a cancer of the lung, bronchus, larynx, or trachea, or with a soft-tissue sarcoma.  While VA regulations provide that certain diseases associated with herbicide exposure in service may be presumed service connected, presumptive service connection for herbicide exposure does not include the Veteran's tongue cancer and as such, service connection for the cause of the Veteran's death is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309 (2013).  

While the Veteran's diagnosed tongue cancer is not among the diseases VA has recognized as being associated with herbicide exposure and thus is not eligible for presumptive service connection, a Veteran is not precluded from establishing service connection with proof of direct causation.  See 38 U.S.C.A. § 1116 (West Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).    

In this regard, the appellant and her representative have submitted various statements contending that the Veteran's tongue cancer was related to his presumed in-service herbicide exposure.  For example, in a May 2008 statement the appellant stated that "I am claiming that [the Veteran's] death was definitely service-connected in that he was exposed to Agent Orange during his service in [Vietnam], and that he subsequently died of respiratory failure due to Pharyngeal Cancer."  The appellant's May 2009 Form 9 referenced presumptive service-connection due to herbicide exposure for respiratory cancers and stated that "[w]idow contends that the mouth and nasal passages are critical parts of the respiratory system, and that pharyngeal cancer would extremely adversely affect that system".  The appellant also testified at an April 2011 Board hearing and the appellant's representative also submitted additional medical treatise evidence.  The appellant's representative's January 2014 IHP stated that "[t]he widow contends that the [V]eteran's death can be attributed to his exposure to herbicides while on active duty".  This IHP further referenced various medical treatises.  The IHP also argued that the NAS Update 2008 "did not rule out a possible associated between tongue cancer and herbicides exposure, rather concluded the scientific studies did not permit a conclusion regarding the presence or absence of an association with herbicide exposure".  The appellant's representative's July 2014 IHP stated that "[t]he widow contends that the [V]eteran's death can be attributed to his exposure to herbicides while he was stationed in Viet Nam and believes that the herbicides caused the [V]eteran's cancer, which led to his demise".  The IHP further stated that "[m]edical evidence shows that their is limited/suggestive evidence of an association between herbicide exposure and respiratory cancers (lung, trachea, bronchus, larynx)" and referenced a medical treatise.  It is noted that the representative submitted a waiver of agency of original jurisdiction review over evidence to be submitted at a later date in September 2012

In further support of her claim, the appellant submitted two medical letters.  A May 2011 letter from Dr. J.W. stated that "the list of malignancies with a recognized association with the herbicide does include laryngeal and tracheal tumors, but not cancers of the tongue; the identify of tongue cancer microscopically as well as the geographic proximity to the 'approved' tumors makes your request for disability determination very appropriate".  The letter further stated that "[a]ny expertise that I possess is in the treatment of cancer and not the epidemiology of same".  A June 2011 letter from Dr. B.M. stated that the Veteran was first seen in January 2007 with squamous cell carcinoma of the tongue and that the Veteran "was noted to have a possible exposure to Agent Orange while in Vietnam.  The disease was involvement of the aerodigestive tract which may have a relation to Agent Orange exposure".  

A VA medical opinion was obtained in November 2011.  The opinion indicated that it was less likely than not that the claimed condition was incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided stated that "[s]quamous cell cancer of the tongue is NOT presumed associated with Agent Orange exposure.  The National Academy of Sciences (NAS) found insufficient evidence to conclude whether an association exists between herbicide exposure and cancers of the oral cavity, to include the lips and tongue".  The rationale further stated that "the [V]eteran had a history of smoking which is a risk factor for cancer of the tongue". 

An additional medical opinion was obtained from a specialist with the VHA in June 2014.  The physician (with a title listed as Hematology/Oncology) referenced the Veteran's past medical history and a review of the Veteran's medical records.  The specialist stated "[a] review of Institute of Medicine's document titled, Veterans and Agent Orange: Update 2012, stated that there is inadequate or insufficient evidence to determine whether there is an association between the chemical and any other specific type of cancer."   The specialist concluded that "[i]t is my opinion that it is not at least as likely as not that the Veteran's squamous cell carcinoma of the tongue was caused by his presumed herbicide exposure in service".  

After a review of the evidence, the Board concludes that the preponderance of the evidence is against a finding of entitlement to service connection for the cause of the Veteran's death on a direct basis.  

The Board finds that the most probative evidence of record as to this issue is the November 2011 and June 2014 VA medical opinions.  Both of these opinions provided a negative opinion as to the question of whether the Veteran's tongue cancer was related to his presumed in-service herbicide exposure.  The Board finds these opinions to be of significant probative value.  As to the May 2011 letter from Dr. J.W., this letter was general in nature and did not provide an opinion relating the Veteran's tongue cancer to his presumed in-service herbicide exposure and is therefore entitled to limited probative value.  The June 2011 letter from Dr. B.M. stated that the Veteran's "disease was involvement of the aerodigestive tract which may have a relation to Agent Orange exposure."   The Board finds that the June 2011 letter is speculative in nature and is therefore entitled to no probative value with respect to the relationship between the Veteran's tongue cancer and his presumed in-service herbicide exposure.  Specifically, the word "may" is entirely speculative and does not create an adequate nexus for the purposes of establishing service connection.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the Veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection).  The Board notes that a July 2014 copy of an email between the appellant and her representative is associated with the claims file and the appellant stated that "the doctors who did attend my husband until his death did submit letters to the likelihood that my husband[']s cancer was more likely not caused by smoking or alcohol".  In this regard, the May 2011 letter from Dr. J.W. and June 2011 letter from Dr. B.M. do not reference smoking or alcohol.    

With respect to the appellant's representative's January 2014 IHP and its argument that the NAS Update 2008 "did not rule out a possible associated between tongue cancer and herbicides exposure, rather concluded the scientific studies did not permit a conclusion regarding the presence or absence of an association with herbicide exposure", no medical evidence, besides the speculative June 2011 letter from Dr. B.M. discussed above, is of record connecting the Veteran's tongue cancer to his presumed in-service herbicide exposure.  With respect to the appellant's representative's July 2014 IHP, this referenced an association between herbicide exposure and respiratory cancers, and as discussed above, the Veteran's tongue cancer is not considered a respiratory cancer.

The Board acknowledges the appellant and her representative's lay statements and belief that the Veteran's tongue cancer was related to the Veteran's presumed in-service herbicide exposure.  The Board, however, finds that the appellant and her representative are not competent to address the etiological question of whether the Veteran's tongue cancer was attributable to his presumed in-service herbicide exposure, as this is a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Significantly more probative value is assigned to the November 2011 and June 2014 VA medical opinions with respect to this etiological question.  

The Board has considered the various medical treatise evidence submitted and referenced by the appellant's representative.  The Board notes that medical treatise evidence "can provide important support when combined with an opinion of a medical professional".  Mattern v. West, 12 Vet. App. 222 (1999).  The medical treatise evidence must provide more than speculative, generic statements not relevant to the claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  See Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. West, 11 Vet. App. 314 (1998).  The documents submitted and referenced by the appellant's representative do not address the facts of this specific case and the Board finds that the November 2011 and June 2014 VA medical opinions, which do address the facts of this specific case, to be of significantly more probative value.  

In addition, the evidence of record does not support entitlement to service-connection for cause of the Veteran's death under any other theory.  The Veteran's STRs reflect no complaints of, treatment for, or diagnosis related to tongue cancer while in service or any symptoms reasonably attributed thereto.  Both the Veteran's September 1969 and April 1979 separation examinations were silent as to any defects relating to the mouth and throat.  While there is evidence of a disability (tongue cancer) and an in-service incurrence (presumed herbicide exposure), there is no nexus between the disability and service and therefore service connection is not warranted on a direct basis.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Further, tongue cancer was not diagnosed until well more than one year after the Veteran separated from service in either September 1969 or May 1979 and therefore service connection for tongue cancer is not warranted under the presumption regarding chronic diseases.  38 U.S.C.A. §§ 1112(a), 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013); see e.g., June 2011 Letter from Dr. B.M.. (stating that the Veteran was first seen in January 2007 for squamous cell carcinoma of the tongue).  In addition, there is no evidence showing a continuity of symptomatology since service for tongue cancer and therefore service connection for tongue cancer is also not warranted on this basis.  See 38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331 (2013).  

Finally, the Board parenthetically notes that, while not an issue on appeal before the Board, 38 U.S.C.A. § 1318 (West 2002) is not applicable as the Veteran was granted a TDIU effective June 2001 (related to service-connected PTSD) and died in February 2008, and as such, was not "in receipt of...compensation at the time of death for a service-connected disability" that was "continuously rated totally disabling for a period of 10 or more years immediately preceding death".  38 U.S.C.A. § 1318 (West 2002).

In summary, the Board finds that the preponderance of the evidence is against the appellant's claim.  The criteria to establish entitlement to service connection for cause of the Veteran's death, based on presumptive service connection or direct service connection, as well as any other theory, have not been met and as such, the claim must be denied.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 1310 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013). 


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


